Detailed Action
Claims 1-16, 21, 22, 42 are pending in this application. Claims 17-20, 23-41, 43-61 were cancelled in the Preliminary Amendment filed on 9/28/18.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/18 has been considered.
Drawings
	The Drawings filed on 9/28/18 are acceptable.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
As per claims 1-16,21, recites 
communication unit that communicates
content retention unit that retains
content list transmitting and receiving unit that transmits and receives
transmission timing determination unit that determines
As per claim 2, proximate node detection unit that detects
As per claim 3, the content list transmitting and receiving unit updates
the transmission timing determination unit determines
As per claim 8, a number of held content comparison unit that transmit
These units is supported by the structure spec. para.197, CPU, and algorithm para.108-117
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 42 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 42 is directed towards a non-transitory computer readable information sharing program, ie. Software, which is 
The examiner suggest, “ A non-transitory computer readable medium comprising an information sharing program….
Claim Objections
Claims 4, 6-12, 14-16 objected to because of the following informalities:  
As per claims 4, 6-12, 14-16 recites “the terminal”, should be “the communication terminal”. 
As per claim 13 recites, “makes a communication terminal having a smaller..”, should be “the communication terminal”.
As per claim 14, recites “a comparison”, should be “the comparison”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16,21,22,42  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,22,42  recites the limitation "the number of held contents" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim. It is 
All dependent claims are rejected for the same reasons set forth above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4,8,9,14,21,22,42  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0246275 issued to Ueda et al.(Ueda).
As per claim 1,21,42,  Ueda teaches  communication terminal(Fig.3,13, mobile communication terminal) comprising: a communication unit that communicates  with another terminal(Fig.3,13,para.43, teaches mobile communication terminal communications with  other mobile communication terminal); a content retention unit that retains  a content(Fig.3,para.47, data storage section for storing SV); a content list transmitting and receiving unit that transmits and receives  a content list relating to a retained content(Fig.13, para.44,47; teaches exchanging summary vector(SV) which is information/content list held by a mobile communication terminal); and a transmission timing determination unit that determines a transmission timing of the content list, based on the number of held contents(para.48, transmitting the SV at periodic intervals,Fig.17, 
As per claim 4, the communication terminal according to Claim 1, wherein the transmission timing determination unit  determines whether or not to transmit a content list, based on the number of held contents in the terminal itself(Ueda, para.50; determines whether to transmit the SV or not based on SV of the device). 
As per claim 8, the communication terminal according to Claim 1 , further comprising a number-of-held-contents comparison unit that transmits  a control message including the number of held contents in the terminal itself(para.50; transmit SV of the device), receives  a control message including the number of held contents in another terminal(para.50 receives SV of other device), and compares  the received number of held contents in the another terminal with the number of held contents in the terminal itself(Ueda, para.50, compares SV of the other device with the SV of the device).  
As per claim 9, the communication terminal according to Claim 8, wherein the transmission timing determination unit  determines whether or not to transmit a content list, based on the number of held contents in the another terminal and the number of held contents in the terminal itself(para.50, 53; determining whether or not to send SV based on received SV and SV of device).  
As per claim 14, the communication terminal according to Claim 8, wherein the transmission timing determination unit  determines whether or not to transmit a content list, based on a comparison between the number of held contents in the another 
As per claim 22, Ueda teaches an information sharing method for detecting a content held duplicately between a plurality of communication terminals(para.53; duplication determination section for determination of duplicated content held by  different terminal through the use of SV), the method comprising: retaining a content(Fig.3,para.47, data storage section for storing SV); transmitting and receiving a content list with another communication terminal(Fig.13, para.44,47; teaches exchanging summary vector(SV) which is information/content list held by a mobile communication terminal);detecting a duplicate held content(para.53; duplication determination section for determination of duplicated content held by  different terminal through the use of SV), and determining a transmission timing of a content list, based on the number of held contents(para.48, transmitting the SV at periodic intervals,Fig.17, para. 53-55,63; teaches a duplication determination section which decides transmission timing to transmit the SV using back-off calculation based on SV which is information/content list held by a mobile communication terminal). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3, rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0246275 issued to Ueda et al.(Ueda) in view of US 2011/0119233 issued to Reddy.
As per claim 2, Ueda teaches the communication terminal according to Claim 1, however does not explicitly teach further comprising a proximate node detection unit that detects  a proximate node.  
Reddy explicitly teaches a proximate node detection unit that detects  a proximate node(para.71 teaches a device is within proximity of a computer).  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ueada to include the teaching of Reddy of detection of a device that is within proximity to another device in order to provide the predictable result of determining device that are proximate to each other.
One ordinary skill in the art would have been motivated to combine the teachings in order to synch data between devices(Reddy, para.1).
As per claim 3, Ueda teaches the communication terminal according to Claim 2, wherein the content list transmitting and receiving unit  updates a transmission timing of a content list(Ueda, para. 142; teaches resetting the back-off period )however does not explicitly teach when a proximate node is detected.  
Reddy explicitly teaches a proximate node is detected(para.71 teaches a device is within proximity of a computer).   
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ueada  resetting the back-off period to include the teaching of Reddy of detection of a device that is within proximity 
One ordinary skill in the art would have been motivated to combine the teachings in order to synch data between devices(Reddy, para.1).
Claims 5-7 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0246275 issued to Ueda et al.(Ueda) .
As per claim 5, Ueda embodiment 1 teaches the communication terminal according to Claim 1 , however does not explicitly teach wherein the transmission timing determination unit  determines a transmission timing of a content list, based on probability that has a negative correlation with the number of held contents.  
Ueda embodiment 2 teaches wherein the transmission timing determination unit  determines a transmission timing of a content list, based on probability that has a negative correlation with the number of held contents(para.142; teaches determining similarity of held content in the device to other content in the other device, and if the similarity is less than 80%, ie negative correlation, then transmission immediately). 
 	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ueada’s first embodiment teaching and combine Ueada’s 2nd embodiment of  determination of probability that content are dissimilar, ie negative correlation in order to provide the predictable result of when content are dissimilar, transmit content immediately.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure the most up to date content between two devices.

Ueda embodiment 2 teaches wherein the transmission timing determination unit determines a transmission timing of a content list, based on interval time that has a positive correlation with the number of held contents in the terminal itself(para.142; teaches determining similarity of held content in the device to other content in the other device, and if the similarity is high, ie positive correlation, then transmission does not take place immediately and the back-off period is provided). 
 	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ueada’s first embodiment teaching and combine Ueada’s 2nd embodiment of  determination of probability that content are similar, ie postive correlation in order to provide the predictable result of when content are similar, then providing a back-off period.
One ordinary skill in the art would have been motivated to combine the teachings in order to sync data at the most convenient time and not constantly synch when there are no huge difference between content held in each device, which save bandwidth.
As per claim 7, Ueda embodiment 1 teaches the communication terminal according to Claim 1 ,  however does not explicitly teach wherein the transmission timing determination unit  determines a transmission timing of a content list, based on 
Ueda embodiment 2 teaches wherein the transmission timing determination unit  determines a transmission timing of a content list, based on back-off time that monotonically increases with respect to the number of held contents in the terminal itself(para.123,125; teaches repeating the back-off period, it monotonically increasing when there is a greater number of differences between content held). 
 	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ueada’s first embodiment teaching and combine Ueada’s 2nd embodiment of repeating the back-back period when there is a greater number of difference between content held in order to provide the predictable result of repeatedly sync information.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure the most up to date content between two devices.
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0246275 issued to Ueda et al.(Ueda)  in view of US 2014/0237083 issued to Astudillo et al.(Astudillo).
As per claim 13, Ueda teaches the communication terminal according to Claim 8, however does not teach wherein the transmission timing determination unit  makes a communication terminal having a smaller number of contents transmit a content list first.  
Astudillo explicitly teach wherein the transmission timing determination unit  makes a communication terminal having a smaller number of contents transmit a 
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ueada’s to include the teaching of Astudillo that small scales multimedia content are transmitted first in order to provide the predictable result of smaller number of content are transmitted first.
One ordinary skill in the art would have been motivated to combine the teachings in order to prossgessively synch data between devices(Astudillo, para.1).
Allowable Subject Matter
Claims 10-12, 15,16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112 b/2nd issue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2011/0137916 issued to Deen et al, which teaches synchronizing content directories on cluster devices
US 7,647,346 issued to Silverman et al, teaches rules for synchronizing of digital files on a source device and target device
US 2011/0191305 issued to Nakamura et al., teaches a system to determine duplicated data and eliminating duplicated data

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459